DocuSign Envelope ID: 00A6D74A-C777-40AD-9BA4-A28F2C35D855




                                     SETTLEMENT AND RELEASE AGREEMENT

                    This Settlement and Release Agreement (“Agreement”) is entered into between Defendants
            Gendlin, Liverman & Rymer S.C., Andrew R. Liverman, and Timothy J. Rymer (collectively
            “Defendants” hereinafter) and Plaintiffs Gregory Karas, Veronica Delgado, and Andrea Thunhorst
            (collectively “Plaintiffs” hereinafter). Also, the Plaintiffs and Defendants may referred to in this
            Agreement as the “Parties.”

                    WHEREAS, Gregory Karas and Andrea Thunhorst filed a lawsuit alleging that Defendants
            failed to pay them and other similarly situated individuals overtime wages under the Fair Labor
            Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and Wisconsin wage and hour laws, Wis. Stat.
            § 103.01, et seq., Wis. Stat. § 104.01 et seq., and Wis. Stat. § 109.01 et seq., and related Wisconsin
            administrative regulations (collectively “Wisconsin Wage and Hour Law”), which lawsuit is
            captioned Karas v. Gendlin, Liverman & Rymer, S.C., et al., pending in the United States District
            Court for the Eastern District of Wisconsin, Case No. 19-cv-1291 (hereinafter the “Lawsuit”); and

                     WHEREAS, Plaintiffs have each consented to join the Lawsuit as a Plaintiff; and

                    WHEREAS, there are bona fide disputes as to the facts and law regarding Plaintiffs’ claims
            including, but not limited to, whether their claims are barred in whole or part by the applicable
            statutes of limitations, whether they would be entitled to liquidated damages and/or other penalties
            under the FLSA or Wisconsin Wage and Hour Law claims, and whether the outside salesman
            exemption is applicable to Plaintiff Karas’s claim and that of other similarly situated individuals;
            and

                    WHEREAS, this Agreement was reached following arms-length negotiations through a
            private mediator on January 15, 2020; and

                   WHEREAS, all parties desire to fully compromise and settle all existing and potential
            disputes and to avoid the expense and uncertainty of further litigation;

                    NOW, THEREFORE, in consideration of the provisions of the mutual covenants and
            promises contained herein, Plaintiffs and Defendants agree to fully and completely settle all of
            their claims in their entirety as follows:

            1.       CONSIDERATION - In exchange for the promises in this Agreement, and for such other
                     consideration as provided in this Agreement, following Defendants’ receipt of this
                     Agreement executed by each Plaintiff, a completed W-4 from each Plaintiff, a completed
                     W-9 from Plaintiffs’ counsel’s law firm, and approval by the Court as to the fairness of
                     this Agreement through a Joint Motion for Approval of Settlement and entry of a Court
                     Order approving the settlement through this Agreement and dismissing the Lawsuit with
                     prejudice and without costs or fees except as provided for in this Agreement:

                     (a)     Defendants will, within 14 days of the Court’s entry of an order approving the
                             settlement reached through this Agreement, provide payment of $45,000.00,
                             allocated according the following table:




                      Case 2:19-cv-01291-JPS Filed 01/31/20 Page 1 of 8 Document 23-1
DocuSign Envelope ID: 00A6D74A-C777-40AD-9BA4-A28F2C35D855




                                     PAYABLE TO:                  W2 PAYMENT:              1099 PAYMENT:

                                      Gregory Karas                   $2,885.50                 $2,885.50

                                     Andrea Thunhorst                 $5,981.00                 $5,981.00

                                     Veronica Delgado                  $250.00                   $250.00

                                   Hawks Quindel, S.C.                    --                    $26,767.00


                             All payments shall be made by check payable to the respective parties and their
                             attorneys as set forth in the table above and shall be remitted to the law offices of
                             Hawks Quindel, S.C. The payment made to Hawks Quindel, S.C. shall constitute
                             payment for Plaintiffs’ attorneys’ fees and costs incurred in this matter and shall be
                             reported to Hawks Quindel, S.C. on IRS Form 1099-MISC. All other payments
                             identified shall be treated for tax purposes according to the column heading under
                             which such amounts are set forth, with amounts allocated under the column titled
                             “W2 Payment:” representing gross amounts before withholdings and being
                             reported to Plaintiffs on IRS Form W2 and amounts allocated under the column
                             titled “1099 Payment:” being made with no withholdings and reported to Plaintiffs
                             on IRS Form 1099-MISC. Defendants shall be responsible for any employer-side
                             taxes due on the W2 payments made under this Agreement. All payments will be
                             delivered to Attorney Larry A. Johnson, Hawks Quindel, S.C., P.O. Box 442,
                             Milwaukee, WI, 53201-0442.

                     (b)     The Plaintiffs acknowledge that the above payment(s) represent consideration from
                             Defendants, and they are not otherwise entitled to the above payment(s) or the other
                             consideration provided in this Agreement if they do not sign this Agreement. These
                             payments and additional consideration are sufficient to support this Agreement.
                             The Defendants make no representations as to the employment and income tax
                             consequences to the Plaintiffs.

                      (c)    Each individual Plaintiff acknowledges and agrees that he or she is solely
                             responsible for any and all federal, state, and local taxes that may be due by each
                             individual Plaintiff from any monetary consideration paid pursuant to this
                             Agreement, whether it is determined that any taxes are owed based on the taxation
                             laws in effect on the date of execution of this Agreement or that may become due
                             at any time in the future because of a change to the laws governing the taxation of
                             such payments. Plaintiffs expressly acknowledge and agree that they are relying
                             upon their own legal and/or tax advisors, and not upon Defendants or Defendants’
                             attorneys, with respect to any tax aspect of this Agreement.

            2.       ADMINISTRATION OF SETTLEMENT – The Parties have filed a Notice of Settlement in the
                     Lawsuit on January 22, 2020. The Parties shall file their Motion for Approval of the
                     Settlement and Dismissal with Prejudice on or before January 31, 2020.


                                                             -2-

                      Case 2:19-cv-01291-JPS Filed 01/31/20 Page 2 of 8 Document 23-1
DocuSign Envelope ID: 00A6D74A-C777-40AD-9BA4-A28F2C35D855




            3.       PLAINTIFFS’ RELEASE OF CLAIMS - Each individual Plaintiff and each individual
                     Plaintiff’s respective heirs, assigns, and agents release, waive, and forever discharge
                     Defendants, both individually and collectively, and the Released Parties as defined below
                     from each and every waivable claim, action or right of any sort arising out of their
                     respective employment with Defendants, including but not limited to the claims asserted
                     in the Lawsuit, known or unknown, arising on or before the date that that individual
                     Plaintiff signs this Agreement.

                     (a)     The foregoing release includes, but is not limited to, any claim of discrimination on
                             the basis of race, disability, age, sex, pregnancy, religion, marital status, sexual
                             orientation, national origin, age, veteran status, special disabled veteran status, or
                             citizenship status, retaliation, or any other category protected by law; any claim
                             based on a statutory prohibition or requirement, including but not limited to the
                             federal or state family and medical leave acts; any claim arising out of or related to
                             an express or implied employment contract, any other contract affecting terms and
                             conditions of employment, any claim for unpaid compensation or benefits of any
                             kind, including but not limited to a claim for minimum wages, overtime
                             compensation, incentive or commission compensation, or a covenant of good faith
                             and fair dealing; any tort claims arising out of their employment with Defendants,
                             including but not limited to claims for defamation, invasion of privacy, and/or
                             infliction of emotional distress arising out of their employment with Defendants;
                             and any claims to attorney’s fees or expenses, which Plaintiffs’ attorney(s) hereby
                             also waive other than those set forth in Section 1(a) above. Examples of claims
                             released under this Paragraph include, but are not limited to, claims arising under
                             Title VII of the Civil Rights Act of 1964, the Americans With Disabilities Act
                             (ADA), the Equal Pay Act, the Fair Labor Standards Act (FLSA), the federal
                             Family and Medical Leave Act (FMLA), Wisconsin Wage and Hour Law,
                             Wisconsin fair employment and family and medical leave laws; wage claims based
                             on applicable Wisconsin statutes, regulations, or common law; and any other
                             federal, state or local laws regulating the employment relationship.

                     (b)     Released Parties are defined as Defendants, and any of their past or present owners,
                             parents, affiliates, subsidiaries, related companies, partnerships or joint ventures,
                             and, with respect to each of the foregoing, their predecessors and successors, and
                             with respect to each such entity, all of its past, present, and future subsidiaries,
                             employees, officers, directors, stockholders, owners, representatives, assigns,
                             attorneys, agents, insurers, employee benefit programs (and the trustees,
                             administrators, fiduciaries and insurers of such programs), and any other person
                             acting by, through, under or in concert with any of the persons or entities listed in
                             this paragraph, and their successors.

                     (c)     Defendants acknowledge and the Plaintiffs further understand that nothing in this
                             Agreement prevents any of them from participating in an investigation or
                             proceeding of a governmental agency, but that the Plaintiffs are waiving any and
                             all rights to monetary, injunctive or other personal relief that may result from that
                             process as a result of entering into this Agreement.


                                                             -3-

                      Case 2:19-cv-01291-JPS Filed 01/31/20 Page 3 of 8 Document 23-1
DocuSign Envelope ID: 00A6D74A-C777-40AD-9BA4-A28F2C35D855




                     (d)     Nothing in this Agreement releases any worker’s compensation claims which
                             Plaintiff(s) may have, a claim for breach of this Agreement, or any claims arising
                             after the date each respective Plaintiff signed this Agreement. Nothing in this
                             Agreement releases claims of other employees of Defendant that are not defined
                             as Plaintiffs in this Agreement.

            4.       DEFENDANTS’ RELEASES OF CLAIMS – Except for breach of this Agreement, each
                     Defendant agrees to release, waive, and discharge each Plaintiff from each and every claim,
                     cause of action or right of any sort, whether known or unknown, arising on or before the
                     date that each Defendant signs this Agreement.

            5.       NON-ADMISSION OF LIABILITY Nothing contained herein, nor the consummation of this
                     Agreement, is to be construed or deemed an admission of liability, culpability, negligence,
                     or wrongdoing on the part of any Defendant. Nothing in this Agreement shall be offered
                     by any Plaintiff or by their respective attorneys or construed as an admission of liability,
                     wrongdoing, impropriety, responsibility, or fault whatsoever against any Defendant or their
                     employees and agents, who expressly deny any liability, wrongdoing, impropriety,
                     responsibility, or fault whatsoever.

            6.       NON-DISCLOSURE – The Parties acknowledge that settlement of claims brought pursuant
                     to the Fair Labor Standards act requires approval by the Court. See, Walton v. United
                     Consumers Club, Inc., 786 F.2d 303, 306 (7th Cir. 1986). Other than the filing of this
                     Agreement with the Court in the Lawsuit, the Parties and their respective attorneys and
                     representatives agree to keep confidential and not disclose information concerning the
                     terms of this Agreement, and/or the sums paid as consideration to any person, entity, or
                     organization; except, Plaintiff(s) may divulge the contents of the Agreement only to their
                     counsel, tax preparers, legal spouses, and government officials in their official capacity,
                     provided that Plaintiff(s) instruct the authorized person(s) to whom disclosure is made to
                     comply with the confidentiality provisions of this paragraph and that such individuals shall
                     be bound by the confidentiality and non-disclosure provisions set forth herein. The Parties
                     and their respective attorneys, agree that, except as required by law, including lawful
                     subpoena or discovery requests, or as specified herein, the Parties shall not affirmatively
                     or otherwise seek or make public disclosure of this Agreement or its contents, including
                     but not limited to a statement, written or oral, to any person, newspaper, magazine, radio
                     or television station; present or former employees; lessees, renters, or independent
                     contractors of Defendants; any internet site, blog, or other posting. If asked, the Parties can
                     state that all issues between them have been resolved and that such information is on file
                     with the Court, or substantially similar language.

            7.       BREACH – Nothing in this Agreement shall limit or waive the Parties’ ability to pursue a
                     cause of action arising out of a breach of this Agreement. The Parties agree that the
                     prevailing party in any such claim for breach arising out of this Agreement shall be entitled
                     to all attorney’s fees and costs incurred in pursuing such breach claims to be paid by the
                     non-prevailing party.

            8.       NON-DISPARAGEMENT – From January 15, 2020 onward, the Parties agree not to make (or
                     direct or cause any third party to make), directly or indirectly, in writing or orally, any

                                                              -4-

                      Case 2:19-cv-01291-JPS Filed 01/31/20 Page 4 of 8 Document 23-1
DocuSign Envelope ID: 00A6D74A-C777-40AD-9BA4-A28F2C35D855




                     negative or disparaging statements which place the adverse Parties in the Lawsuit or, to the
                     extent applicable, their officers, members, attorneys, employees or representatives, in a
                     negative light to any third party. This paragraph does not prohibit any Party from making
                     negative remarks in testifying in a deposition, hearing, trial, or other legal proceeding as
                     required by law, pursuant to a lawfully-executed subpoena, where the Party making such
                     remarks in good faith believes those remarks are truthful. To the extent that Defendants are
                     contacted by a prospective employer(s) of Plaintiff(s) regarding Plaintiff(s)’ employment
                     by Defendants, Defendants agree that it and/or its employees will respond only by
                     providing the following information for the respective Plaintiff(s): 1) last position held
                     while employed by Gendlin, Liverman & Rymer, S.C.; 2) dates of employment for
                     Defendants; and 3) last rate of pay while employed at Gendlin, Liverman & Rymer, S.C..

            9.       FUTURE EMPLOYMENT - Plaintiffs agree not to seek or accept employment with Defendant
                     Gendlin, Liverman & Rymer, S.C. from January 15, 2020 onward. The Parties agree that,
                     should Plaintiff(s) apply for, or seek, employment with Gendlin, Liverman & Rymer, S.C.,
                     in the future, this Agreement shall serve as a legitimate, non-discriminatory, and non-
                     retaliatory basis for Gendlin, Liverman & Rymer, S.C., or for any other Defendant, to not
                     hire or employ the Plaintiff(s) and that Plaintiff(s)’ actions in applying for or seeking future
                     employment with Gendlin, Liverman & Rymer, S.C. shall not constitute a breach of this
                     Agreement.

            10.      JOINT PRODUCT - Defendants and Plaintiffs acknowledge that this Agreement is a joint
                     product and shall not be construed against either party on the grounds of sole authorship.

            11.      ENTIRE AGREEMENT - This Agreement sets forth the entire agreement and understanding
                     between the parties hereto. The parties have not relied on any oral statements that are not
                     included in this Agreement. This Agreement supersedes all prior agreements and
                     understandings concerning the subject matter of this Agreement, except for agreements
                     containing limitations on the Plaintiffs’ ability to compete or solicit or disclose or use
                     Confidential Information previously signed by any Plaintiff. Any modifications to this
                     Agreement must be in writing and signed by the Plaintiff and an authorized employee or
                     agent of Gendlin, Liverman & Rymer, S.C.

            12.      APPLICABLE LAW – To the extent this Agreement applies to claims arising under federal
                     law, this Agreement shall, in all respects, be interpreted, enforced, and governed by federal
                     law. To the extent this Agreement applies to claims arising under state law including any
                     claim for breach of this Agreement, this Agreement shall, in all respects, be interpreted,
                     enforced, and governed by the laws of the State of Wisconsin.

            13.      COUNTERPARTS - This Agreement may be executed in one or more counterparts, each of
                     which shall be deemed an original, but all of which taken together shall constitute one and
                     the same instrument. Electronic signatures shall constitute valid signatures.

            14.      COPIES – A facsimile or electronic copy of a signed version of this Agreement shall have
                     the same force and effect as an original.




                                                              -5-

                      Case 2:19-cv-01291-JPS Filed 01/31/20 Page 5 of 8 Document 23-1
DocuSign Envelope ID: 00A6D74A-C777-40AD-9BA4-A28F2C35D855




            16.  ACKNOWLEDGEMENT - EACH PLAINTIFF HAS READ AND FULLY
            CONSIDERED THIS AGREEMENT AND THE RELEASE LANGUAGE CONTAINED
            WITH THIS AGREEMENT AND DESIRES TO VOLUNTARILY ENTER INTO THIS
            AGREEMENT. EACH PLAINTIFF HAS BEEN ADVISED IN WRITING TO CONSULT
            WITH AN ATTORNEY OF THEIR OWN CHOOSING PRIOR TO HIS OR HER
            EXECUTION OF THIS AGREEMENT AND RELEASE. EACH PLAINTIFF FREELY
            AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
            AGREEMENT AND RELEASE INTENDING TO VOLUNTARILY AND FREELY
            WAIVE, SETTLE, AND RELEASE ALL CLAIMS, WHETHER KNOWN OR UNKNOWN,
            AGAINST EACH AND EVERY DEFENDANT.

                  WHEREFORE, having fully read and understood this Agreement, the Parties sign their
            names below with the intention that they shall be legally bound by it.

                      [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




                                                             -6-

                      Case 2:19-cv-01291-JPS Filed 01/31/20 Page 6 of 8 Document 23-1
DocuSign Envelope ID: 00A6D74A-C777-40AD-9BA4-A28F2C35D855




            By GENDLIN, LIVERMAN & RYMER,                    By GREGORY KARAS:
            S.C.:
                                                             _________________________
            By:_________________________                     Signature
            Signature
                                                             1/30/2020
                                                             _________________________
            _________________________                        Date
            Title

            _________________________
            Date



            By ANDREW R. LIVERMAN:                           By ANDREA THUNHORST:

            _________________________                        _________________________
            Signature                                        Signature
                                                             1/30/2020
            _________________________                        _________________________
            Date                                             Date



            By TIMOTHY J. RYMER:                             By VERONICA DELGADO:

            _________________________                        _________________________
            Signature                                        Signature
                                                             1/30/2020
            _________________________                        _________________________
            Date                                             Date




                      Case 2:19-cv-01291-JPS Filed 01/31/20 Page 7 of 8 Document 23-1
By GENDLEN, LIVERMAN & RYMER,             By GREGORY KARAS:
s. c.:

By:                                        Signature
Signature

                                           Date
Title

            - 0-    ^o
Date




By          E . LIVERMAN:                  By ANDREA THUNHORST:


Signature                                  Signature

          l-bo-
Date                                       Date




ByTIMOT Y J. R           R:                By VERONICA DELGADO:


Si nature                                  Signature


Dat                                        Date




         Case 2:19-cv-01291-JPS Filed 01/31/20 Page 8 of 8 Document 23-1
